Exhibit 10.1

Kellogg Company

Change of Control Severance

Policy for Key Executives

Introduction

The Board of Directors of Kellogg Company recognizes that, from time to time,
the Company may explore or otherwise be subject to potential transactions that
could result in a Change of Control of the Company. This possibility and the
uncertainty such an event creates may result in the loss or distraction of
employees of the Company to the detriment of the Company and its stockholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
stockholders. The Board also believes that when a Change of Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its stockholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change of Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its stockholders to treat fairly its employees whose employment terminates in
connection with or following a Change of Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of certain of its key management employees and to seek to ensure the
availability of their continued service, notwithstanding the possibility or
occurrence of a Change of Control. Therefore, in order to fulfill the above
purposes, the following Change of Control Severance Policy for Key Executives
has been developed and adopted.

 

1



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT OF PLAN

The Company established the Kellogg Company Change of Control Severance Policy
for Key Executives (the “Plan”) on May 26, 2000, (the “Effective Date”), and has
periodically amended the Plan. By this document, the Company is amending and
restating the Plan effective as of December 5, 2014.

ARTICLE II

DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings (unless the context clearly indicates otherwise):

 

  2.1 Affiliate. Any entity controlled by, controlling or under common control
with the Company.

 

  2.2 Annual Base Salary. Twelve times the higher of

(a) The highest monthly base salary paid or payable to the Participant by the
Company and the Affiliates in respect of the twelve-month period immediately
preceding the month in which the Change of Control occurs, and

(b) The highest monthly base salary in effect at any time thereafter, in each
case including any base salary that has been earned and deferred.

 

  2.3 Annual Bonus. The annual cash bonus awarded to the Participant in respect
of a fiscal year under the Company’s or its Affiliate’s annual incentive plans,
or any comparable bonus under any predecessor or successor plans.

 

  2.4 Board. The Board of Directors of Kellogg Company.

 

  2.5 Cause. As defined in Section 4.2(b)(i).

 

  2.6 Change of Control. Change of Control means:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of:

(i)  20% or more of either:

(A)  The then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or

 

1



--------------------------------------------------------------------------------

(B) The combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”),

if immediately following such acquisition the W.K. Kellogg Foundation Trust and
George Gund III together with the Gund family trusts that have a common trustee
(collectively, the “Trusts”) do not own, in the aggregate, more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities; or

(ii) 30% or more of either

(A) The Outstanding Company Common Stock; or

(B) The Outstanding Company Voting Securities, if immediately following such
acquisition the Trusts own, in the aggregate, more than 35% of the Outstanding
Company Common Stock or Outstanding Company Voting Securities;

provided, however, that, for purposes of this Section 2.6(a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates, (4) any acquisition by the
Trusts or (5) any acquisition by any corporation pursuant to a transaction that
complies with Sections 2.6(c)(i), 2.6(c)(ii) and 2.6(c)(iii); or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though that
individual were a member of the Incumbent Board, but excluding, for this
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,

(i) All or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination

 

2



--------------------------------------------------------------------------------

(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be;

(ii) No Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; and

(iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  2.7 Code. The Internal Revenue Code of 1986, as amended from time to time.

 

  2.8 Committee. The Compensation Committee of the Board.

 

  2.9 Company. Kellogg Company, a Delaware corporation, and any successor
thereto.

 

  2.10 Date of Termination. Date of Termination means:

(a) If the Participant’s employment is terminated by the Company for Cause, or
by the Participant for Good Reason, the date of receipt of the Notice of
Termination (as described in Section 4.2(c)) or any later date specified
therein, as the case may be,

(b) If the Participant’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Participant of his or her termination, and

(c) If the Participant’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the
Participant or the Disability Effective Date, as the case may be.

 

  2.11 Disability. As defined in Section 4.2(b)(ii).

 

  2.12 Disability Effective Date. As defined in Section 4.2(b)(ii).

 

3



--------------------------------------------------------------------------------

  2.13 Effective Date. May 26, 2000, which is the original effective date of the
Plan.

 

  2.14 Employer. The Company or any of its Affiliates.

 

  2.15 Good Reason. As defined in Section 4.2(a).

 

  2.16 Key Executive. A key executive employee of an Employer who is not a party
to an employment agreement with the Company that becomes effective in the event
of a Change of Control of the Company and who is listed on Appendix A to the
Plan, as amended by the Committee from time to time.

 

  2.17 Participant. A Key Executive who meets the eligibility requirements of
Section 3.1.

 

  2.18 Participation Letter. A letter from the Company to a Key Executive
notifying the Key Executive of his or her selection for participation in the
Plan.

 

  2.19 Plan. The Kellogg Company Change of Control Severance Policy for Key
Executives, as set forth in this document.

 

  2.20 Retirement Plan. As defined in Section 4.3(a)(iii).

 

  2.21 Separation Benefits. The amounts and benefits payable or required to be
provided in accordance with Section 4.3.

 

  2.22 SERP. As defined in Section 4.3(a)(iii).

 

  2.23 Target Annual Bonus. The Participant’s Target Annual Bonus Percentage
multiplied by the Participant’s Annual Base Salary.

 

  2.24 Target Annual Bonus Percentage. The Participant’s target bonus percentage
under the Company’s or its Affiliate’s annual incentive plans, or any comparable
bonus under any predecessor or successor plans in effect for the year in which
the Change of Control occurs, or if higher, the year in which the Date of
Termination occurs.

ARTICLE III

ELIGIBILITY

3.1     Participation. Each Key Executive who has received a Participation
Letter from the Company that has not been rescinded (which may occur solely due
to the Participant’s removal from Appendix A as provided below) shall be a
Participant in the Plan. Appendix A may be amended by the Committee by adding or
removing Key Executives at any time prior to the occurrence of a Change of
Control, and, upon removal of a Key Executive from Appendix A, the Participation
Letter shall thereafter have no further force and effect; provided, however,
that no Key Executive may be so removed after the Board has knowledge of a
transaction or event that, if consummated, would constitute a Change of Control,
unless and until the Board has determined that the potential Change of Control
has been abandoned and shall not be consummated, and the Board does not have
knowledge of other transactions or events that, if consummated, would constitute
a Change of Control; provided further that any such removal of a Participant
shall not be effective until the date that is 12 months following the date the
Participant is notified of such removal.

 

4



--------------------------------------------------------------------------------

3.2    Duration of Participation. A Participant shall cease to be a Participant
in the Plan and the Participant’s Participation Letter shall have no further
force and effect, if he or she:

(a)    Ceases to be employed by an Employer under circumstances not entitling
him or her to Separation Benefits; or

(b)    Otherwise ceases to be a Key Executive, provided that no Key Executive
may be removed from Plan participation in connection with or in anticipation of
a Change of Control that actually occurs.

Notwithstanding the foregoing, a Participant who is entitled, as a result of
ceasing to be a Key Executive of an Employer, to receive benefits under the Plan
shall remain a Participant in the Plan until the amounts and benefits payable
under the Plan have been paid or provided to the Participant in full.

ARTICLE IV

SEPARATION BENEFITS

4.1    Right to Separation Benefits. A Participant shall be entitled to receive
from the Company the Separation Benefits as provided in Section 4.3 if a Change
of Control has occurred and the Participant’s employment with an Employer is
terminated under circumstances specified in Section 4.2(a), whether the
termination is voluntary or involuntary, and if the termination:

(a)    Occurs after the Change of Control and on or before the second
anniversary of the Change of Control; or

(b)    Is reasonably demonstrated by the Participant to have been initiated by a
third party that has taken steps reasonably calculated to effect a Change of
Control or otherwise to have arisen in connection with or in anticipation of a
Change of Control.

4.2    Termination of Employment.

(a)    Terminations Which Give Rise To Separation Benefits Under The Plan. Any
termination of a Participant’s employment with an Employer by action of the
Company or any of its Affiliates or by the Participant for Good Reason shall
give rise to Separation Benefits under the Plan except as set forth in
Section 4.2(b) below.

For purposes of the Plan, “Good Reason” shall mean:

(i)    A diminution in any material respect of the Participant’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities from those in effect immediately prior to the Change
of Control, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
and/or the Affiliate promptly after receipt of notice thereof given by the
Participant; or

 

5



--------------------------------------------------------------------------------

(ii)    A decrease in the Participant’s Annual Base Salary or a decrease in the
Participant’s target Annual Bonus percentage from the target Annual Bonus
percentage in effect for the Participant immediately prior to the Change of
Control or, if higher, the Date of Termination (excluding a decrease in Annual
Base Salary or target Annual Bonus percentage resulting from an across-the-board
change to the applicable bonus plan or policy which generally has an equal
impact on the other senior executives of the Company and its Affiliates); or

(iii)    The Company’s or the Affiliate’s requiring the Participant to be based
at any office or location, other than the office or location where the
Participant was based and performed services immediately prior to the Change of
Control, that is not reasonably commutable by the Participant on a daily basis.

For purposes of this Section 4.2(a), any good faith determination of Good Reason
made by the Participant shall be conclusive.

(b)    Terminations Which Do Not Give Rise to Separation Benefits Under This
Plan. Notwithstanding Section 4.2(a), if a Participant’s employment is
terminated for Cause or Disability (as those terms are defined below) or as a
result of the Participant’s death, or the Participant terminates his or her
employment other than for Good Reason, the Participant shall not be entitled to
Separation Benefits under the Plan, regardless of the occurrence of a Change of
Control.

(i)    A termination for “Cause” shall have occurred where a Participant is
terminated because of:

(A)    The willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or any of the Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or the Chief Executive
Officer believes that the Participant has not substantially performed the
Participant’s duties; or

(B)    The willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or the
Affiliate.

For purposes of this Section 4.2(b)(i), no act, or failure to act, on the part
of the Participant shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant’s action or omission was in the best interests of the Company or
the Affiliate. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer of the Company or a senior officer of the Company or based
upon the advice of counsel for the Company or the Affiliate shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company or the Affiliate.

 

6



--------------------------------------------------------------------------------

(ii)    A termination for “Disability” shall have occurred where a Participant
is absent from the Participant’s duties with the Employer on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Participant or the
Participant’s legal representative. In that event, the Participant’s employment
with the Employer shall terminate effective on the 30th day after receipt of
such notice by the Participant (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, the Participant shall not have returned
to full-time performance of the Participant’s duties.

(c)    Notice of Termination. Any termination by the Company for Cause, or by
the Participant for Good Reason, shall be communicated by a Notice of
Termination to the other party in accordance with Section 7.6 of the Plan. For
purposes of the Plan, a “Notice of Termination” means a written notice that:

(i)    Indicates the specific termination provision in the Plan relied upon;

(ii)    To the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated; and

(iii)    If the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice).

The failure by a Participant or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Participant or the Company,
respectively, under the Plan or preclude the Participant or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s rights under the Plan.

4.3    Separation Benefits. If a Participant’s employment is terminated under
the circumstances set forth in Section 4.2(a) entitling him or her to Separation
Benefits, the Company shall pay or provide, as the case may be, to the
Participant the amounts and benefits set forth in subsections (a) through
(e) below (collectively, the “Separation Benefits”):

(a)    The Company shall pay to the Participant, in a lump sum in cash, the
aggregate of the following amounts:

(i)    The sum of the amounts described in subsections (A), (B) and (C) below:

(A)    The Participant’s Annual Base Salary through the Date of Termination to
the extent not theretofore paid;

 

7



--------------------------------------------------------------------------------

(B)    The product of:

(x)    The Annual Bonus equal to the product of:

(1)    The Participant’s Annual Base Salary; and

(2)    The Participant’s Target Annual Bonus Percentage; and

(y)    A fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination and the denominator of which is 365;
and

(C)    Any compensation previously deferred by the Participant (together with
any accrued interest or earnings thereon) and any accrued vacation pay, in each
case, to the extent not theretofore paid (the sum of the amounts described in
subsections (A), (B) and (C) above, the (“Accrued Obligations”)); and

(ii)    The amount equal to the product of the amounts described in subsections
(A) and (B) below:

(A)    Two; and

(B)    The sum of

(x)    The Participant’s Annual Base Salary; and

(y)    The Participant’s Target Annual Bonus; and

(iii)    An amount equal to the excess of the amount described in subsection
(A) below over the amount described in subsection (B) below:

(A)    The actuarial equivalent of the benefit under the Company’s or its
Affiliate’s qualified defined benefit retirement plan or plans, including any
plan or arrangement maintained or sponsored in a jurisdiction other than the
United States pursuant to statute or otherwise, in which the Participant
participates (the “Retirement Plan”) (utilizing actuarial assumptions no less
favorable to the Participant than those in effect under the Retirement Plan
immediately prior to the Change of Control) and any excess or supplemental
retirement plan or plans in which the Participant participates, including any
individual contract, agreement, letter or other arrangement to which the
Participant is a party (taking into account, without limitation, any additional
age and/or service credit that would have been earned thereunder) (collectively,
the “SERP”) that the Participant would receive if the Participant’s employment
continued for two years after the Date of Termination (and using the additional
two years of age and service for purposes of determining actuarial equivalency),
assuming for this purpose that all accrued benefits are fully vested and
assuming that the Participant’s compensation in each of the two years consists
of the Annual Base Salary and the Target Annual Bonus.

 

8



--------------------------------------------------------------------------------

(B)    The actuarial equivalent of the Participant’s actual benefit (paid or
payable), if any, under the Retirement Plan and the SERP as of the Date of
Termination (for purposes of this Section 4.3(a)(iii), actuarial equivalent
shall mean the approximate basis at which insured annuities could be purchased
in the open market on the Date of Termination or, in the case of plans where
such equivalency is explicitly defined, actuarial equivalency shall be
calculated on the basis specified in the applicable plan document; furthermore,
all currency translations shall be made based on the rate in effect on the Date
of Termination, and such rate shall apply to both the benefit accrued on the
Date of Termination, as well as to the value of the benefit calculated that
includes the additional two years of age and service; furthermore, for purposes
of calculating actuarial equivalence of a pension benefit (with or without the
additional two years of age and service), the Participant’s eligibility to
receive, and the amount of, an immediately commencing early retirement benefit
shall be reflected in the calculation of the actuarial equivalent benefit).

Notwithstanding the first sentence of this Section 4.3(a), the benefits
described in this Section 4.3(a) shall be paid in equal bi-weekly installments
over a two-year period if the circumstances set forth in Section 4.2(a)
entitling the Participant to Separation Benefits do not satisfy the definition
of a “change in control” under Section 409A of the Code.

(b)    For two years after the Participant’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Participant shall be deemed to be on a leave of absence
from the Company or its Affiliates and the Company shall continue to provide
welfare benefits to the Participant and/or the Participant’s family at least
equal to those that would have been provided to them in accordance with the
welfare benefit plans, practices, policies and programs provided by the Company
and its Affiliates (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its Affiliates, but in no event shall
such plans, practices, policies and programs provide the Participant with
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Participant at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates and their families., provided, however, that if the Participant
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the medical and
other welfare benefits described in this subsection shall be secondary to the
benefits provided under the other employer’s plan during the applicable period
of eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Participant for retiree benefits pursuant to
such plans, practices, programs and policies, the Participant shall be
considered to have remained employed until two years after the Date of
Termination and to have retired on the last day of such period;

(d)    For all purposes of the vesting and exercisability of equity-based awards
granted under the Company’s stock incentive plans and the award agreements
thereunder, the Participant shall be deemed to be on a leave of absence from the
Company or its Affiliates for two years after the Date of Termination and the
Participant’s termination of employment from the Company or its Affiliates shall
be deemed to occur on the second anniversary of the Date of Termination;

 

9



--------------------------------------------------------------------------------

(e)    The Company shall, at its sole expense as incurred, provide the
Participant with outplacement services the scope and provider of which shall be
selected by the Participant in the Participant’s sole discretion; provided,
however, such outplacement services shall not be provided later than the last
day of the second taxable year following the taxable year in which the
Participant’s Date of Termination occurs; and

(f)    To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Participant any other amounts or benefits required to be
paid or provided or that the Participant is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
Affiliates.

Notwithstanding the foregoing, to the extent necessary to comply with the
provisions of Section 409A of the Code, the payment of separation benefits under
this Section 4.4 to a specified employee shall be delayed until the date which
is six months after the Participant’s severance from employment (within the
meaning of Section 409A of the Code). For purposes of this paragraph, a
specified employee means a Participant who, at the time payment is to be made,
is a “key employee” of the Company or its Affiliates, within the meaning of
Section 416(i) of the Code, but disregarding Section 416(i)(5) of the Code. The
determination of who is a specified employee shall be made during the 90-day
period following the close of each calendar year, based on total compensation
and job position for the preceding calendar year, and shall apply for the period
beginning on April 1 following such 90-day period and ending the following
March 31.

4.4    Separation Payments Contingency. Upon a Change of Control and termination
of employment under the circumstances described in Section 4.2(a), the
obligations of the Company to pay or provide Separation Benefits to a
Participant are contingent on the following:

(a)    Non-Solicitation. The Participant’s entering into and adhering to a
written agreement providing that the Participant will not solicit any employee
of the Company or an Affiliate to leave the Company or an Affiliate and to work
for any other entity, whether as an employee, independent contractor or in any
other capacity, for a period of up to one year following the Participant’s Date
of Termination. Should the Participant violate this non-solicitation agreement,
the Participant will be obligated to pay back to the Company all payments
received pursuant to this Plan, and the Company will have no further obligation
to pay or provide the Participant any Separation Benefits that may be remaining
due under this Plan;

(b)    Non-Disparagement. The Participant’s entering into and adhering to a
written agreement providing that, in discussing the Participant’s relationship
with the Employer, the Participant will not disparage, discredit or otherwise
treat in a detrimental manner the Employer, its affiliated and parent companies
or their officers, directors and employees. In this written agreement the
Employer shall also agree that, in discussing its relationship with the
Participant, the Employer will not disparage, discredit or otherwise treat the
Participant in a detrimental way. Should the Participant violate this
non-disparagement agreement, the Participant will be obligated to pay back to
the Company all payments received pursuant to this Plan, and the Company will
have no further obligation to pay or provide the Participant any Separation
Benefits that may be remaining due under this Plan; and

 

10



--------------------------------------------------------------------------------

(c)     General Release of Claims. The Participant’s execution of a general
release of claims in the form and substance to be reasonably acceptable to the
Company, releasing the Employer, its affiliated companies and their officers,
directors, agents and employees from any claims or causes of action of any kind
that the Participant might have against any one or more of them regarding the
Participant’s employment or the termination of that employment as of the date of
the release of claims, and provided the Participant does not thereafter revoke
the release of claims.

Payment of Separation Benefits shall be made promptly after the release of
claims is executed, but in no event later than 90 days following the date the
release of claims is executed.

4.5     Payment Obligations Absolute. Upon a Change of Control, the obligations
of the Company and the Affiliates to pay or provide the payments or benefits
under the Plan shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or the Affiliates may have
against any Participant. In no event shall a Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to a Participant under any of the provisions of the Plan, nor shall the
amount of any payment under the Plan be reduced by any compensation or benefits
earned by a Participant as a result of employment by another employer.

4.6     Eliminate Excise Tax Coverage. If a Change of Control occurs and a
Participant becomes entitled to Separation Benefits under the Plan that would be
subject to the excise tax imposed under Section 4999 of the Code, the Company
shall reduce its payment of Separation Benefits to the Participant to $1.00 less
than that amount which would trigger the excise tax if such reduction would
result in the Participant receiving an equal or greater after-tax benefit than
the Participant would receive if the full Separation Benefits were paid. The
Separation Benefits shall be reduced in the following order of priority:
(i) first from cash compensation under Section 4.3(a), (ii) next from any
additional SERP benefits under Section 4.3(b), then (iii) from equity-based
awards under Section 4.3(c), and then (iv) pro-rata among all remaining payments
and benefits, provided, however, that this payment structure complies with
applicable law, including Section 409A of the Code.

4.7     Non-exclusivity of Rights. Nothing in the Plan shall prevent or limit a
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Company or the Affiliates and for which the Participant
may qualify (other than a severance or termination pay plan providing severance
benefits or termination pay that would be duplicative of the benefits provided
under the Plan, unless required by statute), nor, subject to Section 7.2, shall
anything in the Plan limit or otherwise affect rights the Participant may have
under any contract or agreement with the Company or the Affiliates (other than
an agreement or contract providing severance benefits or termination pay that
would be duplicative of the benefits provided under the Plan, unless required by
statute). Amounts or benefits that are vested benefits or that the Participant
is otherwise entitled to receive under any plan, policy, practice or program of
or any contract or agreement with the Company or the Affiliates at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE V

SUCCESSOR TO COMPANY

The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
the successor to expressly and unconditionally assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in the Plan, shall mean the Company as
defined in Section 2.6 and any successor or assignee to the business or assets
which by reason hereof becomes bound by the Plan.

ARTICLE VI

AMENDMENT AND TERMINATION

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board, unless a Change of Control has previously occurred. Any
such permitted termination or amendment that would be adverse to any
Participant, as determined in the reasonable, good faith discretion of the
Company, shall not be effective until the date that is 12 months following the
date Participant is notified of the termination or amendment.

However, after the Board has knowledge of a possible transaction or event that,
if consummated would constitute a Change of Control, the Plan may not be
terminated or amended in any manner that would adversely affect the rights or
potential rights of Participants, unless and until the Board has determined that
all transactions or events that, if consummated, would constitute a Change of
Control have been abandoned and will not be consummated, and, provided that, the
Board does not have knowledge of other transactions or events that, if
consummated, would constitute a Change of Control. If a Change of Control
occurs, the Plan shall no longer be subject to amendment, change, substitution,
deletion, revocation or termination in any respect that adversely affects the
rights of Participants.

ARTICLE VII

MISCELLANEOUS

7.1     Indemnification. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses which the Participant may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or its Affiliates, the Participant or others of the validity or
enforceability of, or liability under, any provision of the Plan or any
guarantee of performance thereof (including as a result of any contest by the
Participant about the amount of any payment pursuant to the Plan), plus in each
case interest on any delayed payment at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code.

 

12



--------------------------------------------------------------------------------

7.2    Employment Status. The Plan does not constitute a contract of employment
or impose on a Participant, the Company or the Affiliates any obligation to
retain the Participant as an employee, to change the status of the Participant’s
employment as an “at will” employee, or to change the Company’s or the
Affiliate’s policies regarding termination of employment.

7.3    Taxes and Tax Withholding. The Company may withhold from any amounts
payable under the Plan such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

7.4    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.5    Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Delaware, without
reference to principles of conflict of law.

7.6    Notice. All notices and other communications under the Plan shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Participant:

   At the last address on file on the Company’s records.

If to the Company:

  

Kellogg Company

One Kellogg Square

Battle Creek, MI 49016-3599

 

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance with the Plan. Notice and communications shall be
effective when actually received by the addressee.

7.7    Unfunded Plan Status. The Plan is intended to be an unfunded plan
providing benefits to a select group of management or highly compensated
employees. All payments pursuant to the Plan shall be made from the general
funds of the Company and no special or separate fund shall be established or
other segregation of assets made to assure payment. No Participant or other
person shall have under any circumstances any interest in any particular
property or assets of the Company or the Affiliates as a result of participating
in the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

 

13